Citation Nr: 0603421	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  00-10 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss for the time period prior to June 16, 2005.

2.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss for the time period from June 16, 
2005.

3.  Entitlement to service connection for the right knee 
disability.

4.  Entitlement to service connection for the left knee 
disability.

5.  Entitlement to service connection for a disorder of the 
fingers of the left hand. 

(Adjudication of the issue of entitlement to separate 10 
percent ratings for each ear for the service-connected 
tinnitus will be the subject of a separate decision of the 
Board of Veterans' Appeals (Board) to be issued at a later 
date.)




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran has a verified period of active duty in the Army 
from November 1960 to December 1976 and an unverified period 
of active duty in the Air Force from October 1955 to 
September 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In a June 2003 statement, the veteran withdrew his 
request for a hearing with a Judge from the Board at the RO.  
In July 2004, the veteran's claims were remanded by the 
Board.  The appeal has now been returned to the Board for 
further appellate action.

With regard to the veteran's claim of entitlement to separate 
10 percent ratings for each ear for the service-connected 
tinnitus, the Court issued a decision in Smith v. Nicholson, 
19 Vet. App. 63 (2005), that reversed a decision of the Board 
which concluded that no more than a single 10-percent 
disability evaluation could be provided for tinnitus, whether 
perceived as bilateral or unilateral, under prior 
regulations. VA disagrees with the Court's decision in Smith 
and is seeking to have this decision appealed to the United 
States Court of Appeals for the Federal Circuit.  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of VA has imposed a stay at the Board 
on the adjudication of tinnitus claims affected by Smith.

The Chairman of the Board, as directed by the Secretary, 
imposed a temporary stay on the adjudication of (1) all 
claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not persistent for purposes of 38 
C.F.R. § 4.87,  Diagnostic Code 6260. Chairman's Memorandum 
No. 01-05-08 (April 28, 2005).  Pursuant to the Chairman's 
directive, the Board must suspend action on the issue of 
entitlement to separate 10 percent ratings for the service-
connected tinnitus of each ear until such time as either the 
April 28, 2005, memorandum is rescinded, or the VA Office of 
General Counsel provides advice and instructions to the Board 
upon resolution of ongoing litigation on this matter.  Once a 
final decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed will 
be resumed.  When the stay is lifted, the issue of 
entitlement to separate 10 percent ratings for the service-
connected tinnitus of each ear will be promptly adjudicated.

Finally, the Board notes that the veteran filed a claim for 
entitlement to service connection for posttraumatic stress 
disorder (PTSD) in June 2004 and January 2005.  The Board 
refers this claim to the RO for appropriate action.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims has been developed and obtained, and 
all due process concerns as to the development of these 
claims have been addressed.

2.  Prior to June 16, 2005, the veteran's bilateral hearing 
loss is manifested by no worse than Level "III" hearing 
loss for VA purposes in right ear and Level "II" hearing 
loss in the left ear.

3.  From June 16, 2005, the veteran's bilateral hearing loss 
is manifested by no worse than Level "IV" hearing loss for 
VA purposes in right ear and Level "IV" hearing loss in the 
left ear.

4.  A right knee disability of unspecified etiology is first 
shown more than one year after the veteran's separation from 
service, and is not shown to be related to events, disease, 
or injury during military service.

5.  There is no competent medical evidence of a left knee 
disability.

6.  A disorder of the fingers of the left hand of unspecified 
etiology is first shown more than one year after the 
veteran's separation from service, and is not shown to be 
related to events, disease, or injury during military 
service.


CONCLUSIONS OF LAW

1.  Prior to June 16, 2005, the schedular criteria for a 
compensable evaluation for bilateral hearing loss are not 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2005); 38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Code 6100 (1998).

2.  From June 16, 2005, the schedular criteria for an 
evaluation in excess of 10 percent for bilateral hearing loss 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100 (2005) See 38 C.F.R. §§ 
4.7, 4.85, Diagnostic Code 6100 (2005); 38 C.F.R. 
§§ 4.85, 4.87, Diagnostic Code 6101 (1998).

3.  A right knee disability was not incurred or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

4.  A left knee disability was not incurred or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

5.  A disorder of the fingers of the left hand was not 
incurred or aggravated during active military service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an Increased Evaluation - Bilateral 
Hearing Loss 

This appeal arises from an August 1999 rating decision, 
wherein the RO continued a previously assigned noncompensable 
rating for bilateral hearing loss.  

During the pendency of his appeal, in an August 2005 rating 
decision, the RO granted a 10 percent rating under Diagnostic 
Code 6100 for the veteran's bilateral hearing loss 
disability, effective from June 16, 2005.  The appeal for a 
higher rating remains before the Board.  See AB v. Brown, 6 
Vet. App. 35 (1993)(where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).  

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2005) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2005).  

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2005).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2005).

In evaluating the veteran's bilateral hearing loss 
disability, the Board has reviewed and considered all of the 
evidence in the veteran's claims folder.  When all the 
evidence is assembled, the determination must be made as to 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

In considering the veteran's claims, the Board acknowledges 
the veteran's descriptions of his bilateral hearing loss 
symptomatology -- in personal statements, in hearing 
transcripts, VA examination reports, and private as well as 
VA treatment notes -- and treats his statements as credible 
assertions.  The Court has specifically noted that the 
assignment of disability ratings for hearing impairment are 
derived by mechanical application of numeric designations 
assigned after audiometric evaluations are rendered.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The 
opinions and observations of the veteran alone cannot meet 
the burden imposed by the rating criteria under 38 C.F.R. § 
4.85, Diagnostic Code 6100 with respect to determining the 
severity of his service-connected bilateral hearing loss 
disability.  See 38 C.F.R. §§ 3.159(a); 4.85 (2005).  

The rating criteria for evaluating bilateral hearing loss 
were amended during the pendency of the appeal, effective 
June 10, 1999.  See 64 Fed. Reg. 25202 through 25210 (May 11, 
1999).  However, the amended regulations did not result in 
any substantive changes.  Essentially, the old and new 
regulations for evaluating a hearing loss disorder are 
identical.  See 64 Fed. Reg. 25202 (May 11, 1999) (discussing 
the method of evaluating hearing loss based on the results of 
puretone audiometry results and the results of a controlled 
speech discrimination test and indicating that there was no 
proposed change in this method of evaluation).  The amended 
regulations did incorporate some explanatory comments 
concerning VA's method of evaluating a hearing loss 
disability, and these comments will be discussed below.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000 and 4000 
cycles per second.  See 38 C.F.R. § 4.85(a) and (d) (1998 and 
2005).  To evaluate the degree of disability from defective 
hearing, the rating schedule establishes eleven auditory 
acuity levels from level I for essentially normal acuity 
through level XI for profound deafness.  See 38 C.F.R. §§ 
4.85 and 4.87, Diagnostic Code 6100; Table VI (1998 and 
2005); 38 C.F.R. § 4.85(b) and (e) (1998 and 2005).  The 
amended regulations changed the title of Table VI from 
"Numeric Designations of Hearing Impairment" to "Numeric 
Designations of Hearing Impairment Based on Puretone 
Threshold Average and Speech Discrimination."  See 64 Fed. 
Reg. 25202 (May 11, 1999).  Moreover, Table VII was amended 
in that hearing loss is now rated under a single code, 
Diagnostic Code 6100, regardless of the percentage of 
disability.  See 64 Fed. Reg. 25204 (May 11, 1999).

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," can also be used when 
the examiner certifies that the use of speech discrimination 
testing is not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc.  See 38 
C.F.R. § 4.85(c) (1998 & 2005).

Prior to June 16, 2005

The veteran's bilateral hearing loss disability was rated as 
noncompensable under Diagnostic 6100 for the time period 
prior to June 16, 2005.  In this case, the Board notes that 
the claims file contains a VA audiogram report dated in 
September 1998 and a December 2003 private audiology 
evaluation report that each included audiometric findings in 
graphic instead of numeric form.  The Board is unable 
interpret the audiograms which are presented in graphic 
rather than numerical form.  See Kelly v. Brown, 7 Vet. App. 
471 (1995).  

A January 1999 VA examination report showed puretone 
thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
40
65
90
LEFT
20
55
70
80

The average of frequencies 1000 through 4000 Hertz, see 
38 C.F.R. § 4.85(d), was  55 decibels for the right ear and 
56 decibels for the left ear.  The examiner listed the 
percentage of speech discrimination as 88 % in the right ear 
and 88 % in the left ear.  Under 38 C.F.R. § 4.85(b), based 
on the puretone threshold averages and speech discrimination 
percentages, Table VI indicates a designation of Level "II" 
for the right ear and Level "II" for the left ear.  When 
applied to Table VII, these numeric designations translated 
to a noncompensable evaluation.  

A December 2003 private audiology report showed puretone 
thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
60
75
90
LEFT
35
85
75
75

The average of frequencies 1000 through 4000 Hertz, see 
38 C.F.R. § 4.85(d), was 66 decibels for the right ear and 68 
decibels for the left ear.  The examiner listed the 
percentage of speech discrimination as 91 % in the right ear 
and 100 % in the left ear.  Under 38 C.F.R. § 4.85(b), based 
on the puretone threshold averages and speech discrimination 
percentages, Table VI indicates a designation of Level 
"III" for the right ear and Level "II" for the left ear.  
When applied to Table VII, these numeric designations also 
translate to a noncompensable evaluation.  

For this time period, the veteran's audio examination report 
results do not apply to the criterion of an exceptional 
pattern of hearing impairment.  See 38 C.F.R. § 4.86 (2005).

Based on the evidence discussed above, the Board finds that 
the record does not support the assignment of a compensable 
evaluation for bilateral hearing loss for this time period.  
Consequently, the Board finds that the severity of the 
veteran's service-connected hearing loss disability residuals 
continue to more nearly approximate the noncompensable (zero 
percent) rating assigned for the time period prior to June 
16, 2005.  See 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 
(2005); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100 (1998).

From June 16, 2005

The veteran's bilateral hearing loss disability is currently 
rated as 10 percent under Diagnostic 6100 for the time period 
from June 16, 2005 to the present.

A June 16, 2005 VA examination report showed puretone 
thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
60
75
95
LEFT
40
80
75
80

The average of frequencies 1000 through 4000 Hertz, see 
38 C.F.R. § 4.85(d), was 66 decibels for the right ear and 70 
decibels for the left ear.  The examiner listed the 
percentage of speech discrimination as 76 % in the right ear 
and 80 % in the left ear.  Under 38 C.F.R. § 4.85(b), based 
on the puretone threshold averages and speech discrimination 
percentages, Table VI indicates a designation of Level "IV" 
for the right ear and Level "IV" for the left ear.  When 
applied to Table VII, these numeric designations translated 
to a 10 percent evaluation.  

For this time period, the veteran's audio examination report 
results do not apply to the criterion of an exceptional 
pattern of hearing impairment.  See 38 C.F.R. § 4.86 (2005).

Based on the evidence discussed above, the Board finds that 
the record does not support the assignment of an evaluation 
in excess of 10 percent for bilateral hearing loss for the 
time period from June 16, 2005.  Consequently, the Board 
finds that the severity of the veteran's service-connected 
bilateral hearing loss disability continues to more nearly 
approximate the 10 percent rating currently assigned.  See 38 
C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 (2005); 38 C.F.R. 
§§ 4.85, 4.87, Diagnostic Code 6101 (1998).

Extraschedular Ratings

The RO determined that referral to the Under Secretary for 
Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R 
§ 3.321(b)(1), in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities is made.  The governing 
norm in an exceptional case is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R § 3.321(b)(1) (2005).  

In this case, the Schedule is not inadequate; higher ratings 
are available under the Schedule for the veteran's service-
connected bilateral hearing loss disability.  But, as 
discussed above, the presence of findings meeting the 
schedular criteria for compensable or increased ratings 
during the time periods in question have not been shown.  
Evidence of record also does not indicate that the service-
connected bilateral hearing loss disability alone has 
required frequent periods of hospitalization or produces 
marked interference with the veteran's employment.  In an 
August 1998 private physician statement, it was noted that 
the veteran's health had declined to a point where he should 
be medical retired.  The physician then supplied a list of 
the veteran's known health problems, which did not include 
bilateral hearing loss.  For these reasons, the assignment of 
an extraschedular rating for the veteran's bilateral hearing 
loss disability is not warranted for the time periods prior 
to and after June 16, 2005.

II.  Entitlement to Service Connection 

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  Also, 
certain disorders may be presumed to have been incurred 
during service when manifested to a compensable degree within 
a specified time (usually one year) following separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2005).  
Consideration for presumptive service connection for such 
diseases and disorders requires a minimum of 90 days of 
active service during a period of war or after December 31, 
1946.  In this case, the veteran's dates of verified active 
service indicate that he is entitled to be considered for 
presumptive service connection.  Further, arthritis is 
included in the list of disorders from 38 C.F.R. §§ 3.307 and 
3.309. 
  
In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2005).  

As an initial matter, in considering the veteran's service 
connection claims, the Board acknowledges the veteran's 
complaints -- in personal statements, VA examination reports, 
and the VA as well as private treatment notes -- that he 
suffers from current residuals of a right knee disability, 
left knee disability, and a disorder of the fingers of the 
left hand due to events during active service.  These lay 
statements alone, however, cannot meet the burden imposed by 
38 C.F.R. §§ 3.303, 3.307, and 3.309 with respect to the 
relationship between events during service and his current 
complaints.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1) and (a)(2) (2005).  

Entitlement to Service Connection - Right and Left Knee 
Disabilities

The veteran contends that entitlement to service connection 
for right and left knee disabilities is warranted.  After a 
review of the evidence, the Board finds that the record does 
not support his contentions, and that his claims for service 
connection for right and left disabilities must fail.

An October 1963 service medical record showed complaints of 
right knee pain.  It was further noted that the veteran had a 
normal right knee X-ray and no limitation of motion.  The 
veteran also complained of left knee pain in a January 1964 
service record.  The examiner listed diagnosis of left trick 
knee and with treatment including medication, exercise, and 
an ace bandage.  In September and December 1976 service 
records, the veteran complained of left knee pain.  A 
December 1976 service X-ray report showed no abnormality in 
the left knee.  In this case, service medical records do not 
show that the veteran suffered from any chronic, diagnosed 
right or left knee disabilities during active service.  
Further, while a February 1977 VA examination report showed 
subjective complaints of bilateral knee pain, objective 
clinical findings were negative.   

A June 2005 VA examination report listed a diagnosis of mild 
or early degenerative arthritis of the medial right knee as 
well as noted that there was no objective evidence of a left 
knee condition.  Competent medical evidence of record does 
not show that the veteran suffers from a current left knee 
disability.  Service connection is not warranted for pain 
alone.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
("pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 
2001).   

The Board recognizes that the veteran suffers from a current 
right knee disability.  However, none of the competent 
medical evidence of record shows that the veteran suffers 
from a right or left knee disability that is etiologically 
related to disease, injury, or events during his active 
service or that was incurred within one year after his 
separation from active service.  In fact, in the June 2005 VA 
examination report, the examiner opined that the veteran's 
right and left knee disabilities were "unrelated" to 
military service.  The examiner also discussed that service 
records did not show chronic findings of right or left knee 
disabilities as well as indicated that current bilateral knee 
complaints did not arise in the medical evidence of record 
until many years after service.   

Based on the evidence discussed above, a preponderance of the 
competent medical evidence of record does not show that the 
veteran suffers from right or left knee disabilities that are 
etiologically related to disease, injury, or events during 
his periods of active service or that were incurred within 
one year after his separation from active service.  As the 
Board finds that the preponderance of the evidence is against 
these claims, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107 (West 2002).  Consequently, 
entitlement to service connection for right and left knee 
disabilities is not warranted.

Entitlement to Service Connection - Disorder of Fingers of 
the Left Hand

The veteran contends that entitlement to service connection 
for a disorder of the fingers of the left hand is warranted.  
After a review of the evidence, the Board finds that the 
record does not support his contentions, and that this claim 
must fail.

In this case, service medical records show that the veteran 
complained of left hand finger pain with noted findings of 
tenderness over the insert of the left extensor during his 
December 1976 service retirement examination.  However, 
service medical records do not show that the veteran suffered 
from any chronic, diagnosed disorder of the fingers of the 
left hand during active service.  Further, while a February 
1977 VA examination report showed subjective complaints of 
tenderness in the fingers of the left hand, no objective 
abnormalities were seen on examination. 

The Board recognizes that the veteran currently suffers from 
a left hand and finger disability.  A June 2004 private 
physician statement detailed that the veteran's hand pain was 
related to degenerative joint disease as well as noted 
diagnoses of nodular tenosynovitis and Dupuytren contracture 
of the left fourth finger.  Further, a June 2005 VA 
examination report listed a diagnosis of mild or early 
degenerative arthritis of the left thumb and index fingers.  
However, none of the competent medical evidence of record 
shows that the veteran suffers from a disorder of the fingers 
of the left hand that is etiologically related to disease, 
injury, or events during his active service or that was 
incurred within one year after his separation from active 
service.  In fact, in the June 2005 VA examination report, 
the examiner opined that the veteran's left hand and finger 
disability was "unrelated" to military service and further 
discussed that service records did not show chronic findings 
of a left hand disability and current complaints did not 
arise in the medical evidence of record until many years 
after service.   

Based on the evidence discussed above, a preponderance of the 
competent medical evidence of record does not show that the 
veteran suffers from a disorder of the fingers of the left 
hand that is etiologically related to disease, injury, or 
events during active service or that was incurred within one 
year after his separation from active service.  As the Board 
finds that the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107 (West 2002).  Entitlement to 
service connection for a disorder of the fingers of the left 
hand is not warranted.

III.  Duties to Notify and to Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  As discussed below, VA fulfilled its 
duties to inform and assist the veteran concerning these 
claims.  Accordingly, the Board can issue a final decision 
because all notice and duty to assist requirements have been 
fully satisfied, and the veteran is not prejudiced by 
appellate review.

In this case, a substantially complete application for the 
increased rating and service connection claims was received 
in September 1998.  Thereafter, in a rating decision dated in 
August 1999, the veteran's claims were denied.  After that 
rating action was promulgated, VA provided notice to the 
veteran.  Nevertheless, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  In this case, the unfavorable RO decision 
that is the basis of this appeal was already decided and 
appealed by the time the VCAA was enacted.  The Court 
acknowledged in Pelegrini at 120 that where, as here, the 
section 5103(a) notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice.  Rather, the veteran has the right to content-
complying notice and proper subsequent VA process, which he 
has received in this case.  Notice was provided by VA, and 
the content of the notice fully complied with the 
requirements of U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005), and Quartuccio v. Principi, 16 Vet. App. 
183 (2002), as discussed below.  Further, after the notice 
was provided, the case was readjudicated in an August 2005 
supplemental statement of the case (SSOC).  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).     

In a July 2001 letter from the RO as well as a July 2004 
letter from the Appeals Management Center (AMC), the veteran 
was notified regarding what information and evidence is 
needed to substantiate his claims, what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit evidence in his possession that pertains 
to the claims.  Moreover, to the extent that the veteran was 
not specifically advised to submit any pertinent evidence in 
his possession by these letters, he was given the text of 
38 C.F.R. § 3.159 in an August 2003 SSOC.  Consequently, he 
was aware of this provision.


VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  The "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letters from VA dated in July 2001 and 
July 2004 as well as the August 2003 SSOC, complied with 
these requirements.  

As for VA's duty to assist a veteran, the veteran's available 
service medical records, VA outpatient and inpatient medical 
records, private treatment records, and VA examination 
reports have been obtained and associated with the file.  
There is no indication that relevant (i.e., pertaining to 
treatment for the claimed disability) records exist that have 
not been obtained.  The Board notes that the veteran served 
an unverified period of active duty in the Air Force from 
October 1955 to September 1959.  While service medical 
records from that period of duty are not located in the 
claims file, the Board notes that the veteran has not 
contended that any of his claimed disabilities were incurred 
during that period of service.  In fact, in an April 2001 
statement associated with the claims file, the veteran 
clarifies his dates of Air Force service as well as noted 
that it "will not have any bearing on this claim".  
Further, in a February 2005 statement, the veteran stated 
that there was "no other relevant medical documentation to 
submit and request" for this appeal.  

VA's duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claims.  Multiple VA 
examinations were provided to evaluate the veteran's claimed 
knee and left hand as well as service-connected bilateral 
hearing loss disabilities.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  VA's efforts have also 
complied with the instructions contained in Remand from the 
Board dated in July 2004.  See Stegall v. West, 11 Vet. App. 
268 (1998).  Further development and further expending of 
VA's resources is not warranted.  Any "error" to the 
veteran resulting from this Board decision does not affect 
the merits of his claims or his substantive rights, for the 
reasons discussed above, and is therefore harmless.  See 38 
C.F.R. § 20.1102 (2005).  There is no reasonable possibility 
that further assistance to the veteran would substantiate his 
claims.  See 38 C.F.R. § 3.159(d) (2005).


ORDER

A compensable evaluation for bilateral hearing loss for the 
period prior to June 16, 2005 is denied.

An evaluation in excess of 10 percent for bilateral hearing 
loss for the period from June 16, 2005, is denied.

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

Service connection for a disorder of the fingers of the left 
hand is denied. 



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


